C. A. 2d Cir. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. In addition to the questions presented by these petitions, the parties are requested to brief and argue the following question: “Whether Rule 60(b) of the Federal Rules of Civil Procedure is a proper vehicle for obtaining the relief petitioner seeks?” Briefs of petitioners are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 28, 1997. Briefs of respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 28, 1997. Reply briefs, if any, may be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 9, 1997. This Court’s Rule 29.2 does not apply. Reported below: 101 F. 3d 1394.